MEMORANDUM OPINION AND ORDER
CAMBRIDGE, District Judge.
This matter is before the Court on the findings and recommendations of the magistrate judge (filing no. 56), and the objections to such findings and recommendations filed pursuant to 28 U.S.C. § 636(b)(1)(C) and Local Rule 49(B) (filing no. 57).
The Court has reviewed de novo the portions of the findings and recommendations to which objections have been made pursuant to 28 U.S.C. § 636(b)(1)(C) and Local Rule 49(B), and finds that the objections should be overruled, and the findings and recommendations should be adopted.
IT THEREFORE IS ORDERED:
1. That the findings and recommendations of the magistrate judge (filing no. 56) are adopted;
2. That the defendant’s objections (filing no. 57) are overruled;
3. That this case is dismissed without prejudice;
4. Accordingly, the defendant’s motion to dismiss (filing no. 29) is granted in part and denied in part; and
5. The time in excess of 30 days when the defendant’s motion to dismiss was under submission is deemed excludable time pursuant to the provisions of 18 U.S.C. § 3161(h)(8)(A) & (B) for the reason that although the time expended by the magistrate judge (from April 4, 1991, to the date of the report and recommendation) exceeded 30 days, the ends of justice were served by taking such time and outweigh the best interests of the public and the defendant in a speedy trial because analysis of the evidentiary hearing record, comprising four days of testimony, confronted the magistrate judge with unusual and complex matters presenting novel questions of fact and law.